In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1249V
                                         UNPUBLISHED


    CORRENE JOHNSON,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: April 17, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On September 13, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”) Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to the influenza vaccination she received on
December 1, 2016. Petition at ¶¶ 1, 7. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On July 27, 2018, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On April 16, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $177,704.42,
representing compensation in the amount of $175,000.00 for her pain and suffering and


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
in the amount of $2,704.423 for her actual unreimburseable expenses. Proffer at 1. In
the Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $177,704.42, representing compensation in the amount of
$175,000.00 for her pain and suffering and in the amount of $2,704.42 for her actual
unreimburseable expenses in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  In the Proffer, Respondent made a simple mathematical mistake when setting forth the subtotals,
indicating the compensation for Petitioner’s unreimburseable expenses was $2,704.02 instead of
$2,704.42. Respondent’s counsel confirmed by email correspondence that the total indicated in the
Proffer was correct and that minor mistake was the only incorrect amount in the Proffer. See Informal
Remark, dated Apr. 16, 2020. Copied on all email correspondence, Petitioner’s counsel indicated that
Petitioner did not believe a corrected Proffer was needed. I agree.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    CORRENE JOHNSON,

                       Petitioner,
                                                      No. 17-1249V
        v.
                                                      Chief Special Master Corcoran (SPU)
                                                      ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 27, 2018, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Thereafter, on the same date, then-Chief Special Master

Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”) and related

sequela. 1

I.     Amount of Compensation

        Respondent now proffers that, based on the Chief Special Master’s entitlement decision

and the evidence of record, petitioner should be awarded $177,704.42. The award is comprised

of the following: $175,000.00 for pain and suffering, and $2,704.02 for past unreimbursed

expenses. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




1
 Petitioner subsequently underwent left shoulder surgery and was thereafter diagnosed with
complex regional pain syndrome (“CRPS”).
                                                                                                 1
    II.      Form of the Award

    The parties recommend that the compensation provided to petitioner should be made as

described below, and request that the Chief Special Master’s damages decision and the Court’s

judgment award the following: 2

    A. Petitioner’s Damages
          Respondent recommends that the compensation provided to petitioner should be made

through:
                 a lump sum of $177,704.42, in the form of a check payable to petitioner. This
                 amount represents compensation for all damages that would be available under 42
                 U.S.C. § 300aa-15(a).

Petitioner agrees.

    B. Guardianship
          Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                                                                      2
                        s/ KYLE E. POZZA_________
                        Kyle E. Pozza
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146, Ben Franklin Station
                        Washington, D.C. 20044-0146
                        Tel: (202) 616-3661
                        Fax: (202) 616-4310
                        Email: kyle.pozza@usdoj.gov


Dated: April 16, 2020




                                                             3